Title: To George Washington from David Jenkins, 27 June 1792
From: Jenkins, David
To: Washington, George



Sir,
Philada, June 27th 1792

The subscriber who now takes the liberty to address you was in the year 1755 a Lieutenant in the 44th Regmt in the British service under the command of Gen. James Abercrombie, and in Colonel Gage’s regiment; but was under the necessity of selling

his commission on account of bodily infirmities; and being afterwards reduced to indigent circumstances has been employed for some time past in teaching a school, Of this last source of subsistence he has lately been deprived by a severe stroke of the Palsy; he is therefore under the necessity of returning to his native country where he has a competence depending sufficient to support him and his family comfortably[.] Being therefore under the necessity of applying to the genorisity of my present countrymen I was advised, by several Gentn both in Virginia and Pennsylvania, to make my case known to your Excellency in hope of sharing that liberality which has often been exerted in relieving the unfortunate and distressed—Your friendship in this respect will much oblige Sir, your Excellencies most obedient humble servant

David Jenkins

